Citation Nr: 0125689	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral wrist 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 administrative decision 
and a May 1999 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the December 1998 administrative decision, the RO denied 
reopening the claim for service connection for a bilateral 
wrist disorder.  In the May 1999 rating decision, the RO 
denied service connection for bilateral hearing loss.

In August 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

The Board notes that the veteran has asserted clear and 
unmistakable error in the March 1963 rating decision.  In an 
April 2000 rating decision, the RO determined that there was 
no clear and unmistakable error in the March 1963 rating 
decision.  The record does not reflect that the veteran 
appealed that determination, and thus that rating decision is 
now final.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral wrist 
disorder in September 1997, and the veteran did not appeal 
this decision.

2.  The RO reopened the claim for service connection for a 
bilateral wrist disorder and denied the claim in a June 1984 
decision.  The veteran did not appeal this decision.

3.  The evidence received since the June 1984 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a bilateral wrist 
disorder, and, when considered alone or together with all of 
the evidence, both old and new, must be considered to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The March 1963 and June 1984 rating decisions denying 
service connection for a bilateral wrist disorder are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral wrist disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for a bilateral wrist disorder was denied 
by the RO in a March 1963 rating decision.  At the time, the 
evidence of record consisted of the veteran's application, 
service medical records, a private medical record, and a VA 
examination report.

The service medical records show that at entrance, clinical 
evaluation of each wrist was normal.  In December 1960, the 
veteran was found to have nonunion of an old fracture of the 
carpal navicular bone, bilaterally.  The veteran reported 
that he had sustained multiple falls on his outstretched 
hands while roller skating during the past five to six years.  
He stated that during basic training, he started having 
increased pain and stiffness in the right wrist.  The 
examiner stated that this had been incurred in the line of 
duty, that it had existed prior to service, and that it had 
been aggravated in service.  At that time, the veteran 
underwent an autogenous bone graft for nonunion of the carpo 
navicular with radial styloidectomy and fixation with carpal 
scaphoid screw on the right wrist.

A December 1961 treatment report shows a finding that the 
veteran underwent a bone graft due to the nonunion of the 
carpo navicular on the left side.

A July 1962 treatment report shows that the veteran had 
undergone a bilateral open reduction radial styloidectomy, 
bone grafting, and McLaughlin screw for nonunion of the 
fracture of the carpal navicular.  The examiner noted that 
union had occurred.

A July 1962 report of medical examination shows that clinical 
evaluation of the veteran's upper extremities was normal.

A November 1962 private medical record shows that the private 
physician determined that the veteran had post surgical and 
post traumatic weakness on extension of hands.  He stated 
treatment was not recommended at that time and that there 
were no work limitations.

A February 1963 VA examination report shows that the veteran 
initially denied any injury to either wrist.  The examiner 
stated that when he confronted the veteran as to evidence 
showing he had incurred injuries to his wrists that the 
veteran admitted having fallen while roller-skating and 
having landed on his hands.  The examiner noted that the 
veteran had undergone surgeries during service to correct the 
nonunion.  The veteran reported that he was a carpenter and 
that he would get pain in his right wrist if he had to 
hammer.  He stated that he had bilateral wrist pain when 
trying to lift his weight with both wrists.  The examiner 
stated that both wrists had scars and that neither wrist 
showed evidence of atrophy, fibrosis, or contracture in the 
muscles of the arm, the forearm, or hand.  He stated that all 
movements of the elbow, fingers, and the hand were performed 
in a normal manner and had normal range of motion.  The 
examiner noted that the veteran had limited flexion in both 
wrists, but normal extension.  He added that the veteran had 
some slight loss of ulnar deviation bilaterally.  Radial 
deviation was noted to be normal.  The examiner entered a 
diagnosis of history of injury to both wrists (civilian life) 
with non-union of both carpal naviculars followed by 
bilateral open reduction, healed with residual scars and some 
loss of flexion.  He stated that x-rays showed healing.  

In the March 1963 rating decision, the RO denied entitlement 
to service connection for a bilateral wrist disorder.  The RO 
determined that the disability had preexisted service and was 
not aggravated by service and that the surgery the veteran 
underwent during service was "remedial."  In an April 1963 
letter, the RO informed the veteran that his claim had been 
denied and attached a copy of his appeal rights.  The veteran 
did not appeal the rating decision within one year, and that 
decision became final.  38 C.F.R. § 20.1103.

In June 1984, the RO reopened the claim for service 
connection for a bilateral wrist disorder and denied it.  The 
additional evidence associated with the claims files were the 
veteran's application, service records, numerous lay 
statements from friends and family, a private medical record, 
and a VA examination report.  A description of that evidence 
follows:

The service records showed treatment for the right and left 
wrists in service.

A May 1982 private medical record shows that the examiner 
stated he had seen the veteran in April 1982, at which time 
he was still having a significant amount of problems with his 
left wrist.  He noted that although it had improved from the 
preoperative status, it was still symptomatic enough that the 
veteran was unable to do carpentry work.  The examiner stated 
that this was an obvious permanent disability.

The lay statements were from friends and family in which each 
person stated that the veteran had not had any problems with 
his wrists prior to service and that they knew the veteran 
during service, at which time, he had broken his wrists and 
had undergone surgery.  

A June 1984 VA examination report shows that the examiner 
noted that the veteran had scars on each wrist.  X-rays taken 
of the right wrist revealed a metallic threaded screw 
transfixing the fracture involving the navicular bone.  The 
radiologist stated that the position of the pinning device 
and the fractured fragments appeared to be in good condition.  
X-rays taken of the left wrist revealed "somewhat more dense 
in consistency."  The radiologist stated that there were 
cystic changes involving the greater and lesser multangular 
bone.

In the June 1984 rating decision, the RO reopened the claim 
for service connection for a bilateral wrist disorder and 
denied it, stating that the prior rating decision was 
continued.  The veteran did not appeal this rating decision 
within one year, and that decision became final.  38 C.F.R. 
§ 20.1103.  The relevant evidence associated with the claims 
file since that decision is basically statements and 
testimony.

The veteran asserts that he did not break his wrists prior to 
service and that they were broken during basic training.

At the August 2001 Board hearing, the veteran testified that 
he injured his wrists while on basic training.  He stated 
that they were doing a "crab race," where one would walk on 
his hands and knees with his stomach facing upward and that 
he collapsed during this race because of his wrists.  The 
veteran stated he was later sent to the hospital and had x-
rays taken.  He stated that when he was completing basic 
training that he was told he had broken both of his wrists 
and that he needed surgery.  The veteran stated that since 
service, he had had problems with his wrists.  Specifically, 
he stated he had pain whenever he moved his thumbs or his 
wrists.  He stated he had arthritis in his wrists now, which 
he stated was moderately severe.  The veteran stated that he 
had no problems with his wrists prior to entering service.  

The veteran's spouse stated that she and the veteran met in 
1955 and got married in 1960.  She stated that when they got 
married, the veteran had had a cast on his arm from surgery.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1999 statement of the case, the RO 
explained why the evidence submitted did not provide a basis 
to reopen the claim for service connection for a bilateral 
wrist disorder.  The RO also provided the veteran with the 
pertinent regulations that applied to his petition to reopen.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, Veterans of Foreign 
Wars.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran has not reported having received 
any treatment from either VA or a private facility, and thus 
VA did not need to obtain any records.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
June 1984 rating decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a 
bilateral wrist disorder.  See 38 C.F.R. § 3.156(a).  
Specifically, the Board finds that the veteran's and his 
wife's testimony at the August 2001 hearing provided 
amplifying detail as to the origins of the veteran's 
bilateral wrist disorder in service.  See Hodge, 155 F.3d at 
1363.  Additionally, the testimony addressed the specified 
basis for the last disallowance, which is whether the 
bilateral wrist disorder was aggravated beyond the natural 
progress of the disease process during service.  See Evans, 
9 Vet. App. at 284.  Accordingly, the claim is reopened.  

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds that the claim must be remanded for further 
development, which will be explained below.


ORDER

The petition to reopen the claim for service connection for a 
bilateral wrist disorder is granted.  



REMAND

As to the claim for service connection for a bilateral 
hearing loss disability, the Board notes that a March 1999 VA 
audiological evaluation report shows that the veteran has a 
bilateral hearing loss disability, see 38 C.F.R. § 3.385 
(2001), and finds that a medical opinion would be helpful in 
adjudicating this claim.  Additionally, the Board finds that 
the evidence related to the veteran's claim for service 
connection for a bilateral wrist disorder needs to be 
supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for bilateral 
hearing loss, particularly the two 
physician who attributed the hearing loss 
to acoustic trauma, to possibly include 
acoustic trauma in service, and also any 
health care records involving treatment 
for his bilateral wrist disorder.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them with 
the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.

2.  The veteran's claims file should be 
sent to a VA audiologist.  The VA 
audiologist is requested to review the 
veteran's claims folder, including the 
service medical records and the veteran's 
testimony at the August 2001 Board 
hearing, in conjunction and state whether 
it is as likely as not that the veteran 
incurred the current hearing loss 
disability as a result of acoustic trauma 
in service.  The VA audiologist should 
substantiate the opinion with evidence in 
the claims file and medical principles.

3.  The veteran's claims file should be 
sent to a VA physician.  If the physician 
wants to examine the veteran, an 
examination should be scheduled.  The VA 
physician is asked to review the 
veteran's claims file and provide an 
opinion as to whether there is a 
reasonable basis for a finding that it is 
as likely as not that there is an 
ascertainable additional element of 
disability that was derived from the 
veteran's service experience, to include 
wrist surgery performed therein.  The VA 
physician is requested to substantiate 
the opinion with evidence in the claims 
file and medical principles.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

6.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a bilateral wrist disorder on a de 
novo basis and the claim for service 
connection for bilateral hearing loss.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



